Citation Nr: 9912835	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-05 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the claimant's character of discharge constitutes a 
bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The claimant had active service from September 1966 to April 
1976.  His character of service upon discharge was under 
other than honorable conditions.

This appeal arises from a September 1995 Administrative 
Decision in which the VA Regional Office (RO) determined that 
the claimant's character of service barred eligibility to VA 
benefits.  


FINDINGS OF FACT

1.  The claimant had active service from September 1966 to 
April 1976; he was discharged under other than honorable 
conditions.

2.  The DD-Form 214 shows that the time lost before normal 
expiration of term of service was 192 days and the time lost 
after normal expiration of terms of service September 1, 1969 
was 2411 days.

3.  The claimant was not insane at the time that he began his 
unauthorized absences.

4.  There were no compelling circumstances to warrant the 
claimant's prolonged periods of absence without official 
leave (AWOL).


CONCLUSION OF LAW

The claimant's discharge from service was under other than 
honorable conditions and as such, his character of discharge 
is a bar to entitlement to VA benefits.  38 U.S.C.A. §§ 
101(2), 5303 (West 1991); 38 C.F.R. § 3.12 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant asserts that he has the requisite character of 
discharge required for entitlement to VA benefits.  As in any 
case, the threshold question that must be resolved with 
regard to a claim of entitlement to VA benefits is whether 
the claimant has established eligibility.  Pertinent law and 
regulation provide before becoming entitled to "status" as a 
claimant for VA benefits, an appellant has to first 
demonstrate by a preponderance of the evidence that he or she 
is a "veteran," or for the person upon whose military service 
the claim for VA benefits is predicated, "veteran" status is 
present.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  
Only after predicate status is established does a claimant 
come under the aegis offered by Title 38 to "veterans."  
Laruan v. West, 11 Vet. App. 80 (1998).  If the claimant does 
not submit the appropriate evidence, the claim fails due to 
the absence of legal merit or lack of entitlement under the 
law and must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).

A "veteran" is defined in title 38 U.S.C.A. § 101(2) as "a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  Id.  

Pertinent law and regulation provides if a former service 
member did not die in service, pension, compensation, or 
dependency and indemnity compensation is not payable unless 
the period of service on which the claim is based was 
terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2).

A discharge or release from service where the former service 
member was discharge by reason of the sentence of a general 
court-martial, by reason of being a deserter, or by reason of 
a discharge under other than honorable conditions issued as a 
result of being AWOL for a continuous period of at least 180 
days bars entitlement to benefits.  38 C.F.R. § 3.12(c)(2), 
(4), (6).  However, the aforementioned conditions will not 
bar payment of benefits if there are compelling circumstances 
to warrant the prolonged unauthorized absence or if it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  See generally 
38 C.F.R. § 3.12(b), (c)(6).  The former service members' 
length and character of service and reason for going AWOL 
will be considered in determining whether there are 
compelling circumstances to warrant the prolonged 
unauthorized absence.  38 C.F.R. § 3.12(c)(6)(i)(ii).

The evidence of record consists of two separate DD Form 
214's.  The first DD Form 214 shows that the claimant was 
discharged from service in December 1969 and his character of 
discharge was honorable.  The document also shows that the 
claimant's awards included the Distinguished Service Cross, 
Bronze Star with Valor, Purple Heart with 2 Oak Leafs, and 
Combat Infantryman's Badge.  This document contains the 
claimant's signature.

The second DD Form 214 shows that the claimant entered active 
service in September 1966 and was discharged in April 1976 
under the authority of Section III, Chapter 15, Article 635-
200.  The character of discharge from service was under other 
than honorable conditions.  The document also shows that the 
claimant's time lost before normal expiration of term of 
service was 192 days and time lost after normal expiration of 
term of service on September 1, 1969 was 2411 days.  The DD-
Form 214 does not contain the claimant's signature but 
contains the signature of the authorizing officer.  

The service administrative records also consist of a May 1969 
Special Court-Martial Order showing that the claimant was 
charged with violation of the Uniform Code of Military 
Justice, Article 86.  The letter specifies that the claimant, 
a Private E-4, then attached to Company B at the United 
States Army Garrison, did, on or about February 3, 1969, 
without authority, absent himself from his attached unit and 
remain absent until on or about April 12, 1969.  The letter 
shows the claimant plead guilty and was sentenced to perform 
hard labor without confinement for three months, to forfeit 
$70.00 per month for three months, and to be reduced to the 
grade of Private E-1.  Thereafter, a February 1976 letter 
shows that the claimant was charged with desertion from the 
United States Army on July 9, 1969 from the Special Proc. 
Det. at Fort Lewis Washington Unit.  The letter also advised 
the claimant that he would be discharged from service by 
reason of misconduct (desertion) and it was anticipated that 
his discharge would be under conditions other than honorable 
as an Undesirable Discharge Certificate would be issued to 
him.  The letter also informed the claimant that receipt of 
this type of discharge could deprive him of many or all 
benefits administered by VA and of his rights and benefits as 
a veteran.  The letter then advised the claimant that prior 
to the issuance of the discharge certificate, he would have 
30 days to submit a statement on his behalf but if no reply 
was received within that time period, action would be taken 
to complete the discharge.  A notation on the letter shows 
that the letter was returned "addressee unknown," and as 
such, the letter was thereafter mailed to the claimant's 
father with a notation "please forward."  

A September 1975 letter shows that the claimant's father 
telephoned and requested the claimant's discharge.  The 
claimant's father indicated that the claimant was a Canadian 
citizen.  A notation then shows that the claimant was born in 
Canada while his parents were on vacation although his 
parents were United States citizens and the claimant claimed 
US citizenship when he entered service.  In response to the 
father's statements, the Chief of the Absentee and Deserter 
Division stated that the regulation which authorized the 
headquarters to discharge certain deserts in absentia, 
applies only to those who were not citizens of the US and 
resided in a foreign country.  Although the claimant was born 
in Canada, his military records show that he claimed US 
citizenship by virtue of being born of parents of US 
citizens.  The letter also stated if the claimant had become 
a citizen of Canada he should furnish a Certificate of 
Canadian Citizenship or a document certified by a US 
diplomatic or consular officer, showing he is no longer a US 
citizen.  Upon receipt of such documentation, the claimant 
would be considered an alien and eligible to be discharged in 
absentia.  The reports then show that in February 1976, the 
claimant's father sought additional information, but because 
of privacy concerns, the Privacy Act, military information 
was not released.  

Thereafter, on a March 1995 Request For Information, the 
National Personnel Records Center (NPRC) confirms that the 
claimant had one period of service extending from September 
1966 to April 1976 and his character of discharge was other 
than honorable.  

At his personal hearing in January 1996, the claimant 
testified that while in service he initially served in Korea 
but because of a request for a transfer he was reassigned to 
Vietnam.  While in Vietnam, he served with the 82nd Airborne, 
3rd Brigade, Echo Company, 2nd Platoon, Team 6.  The claimant 
then recalled being injured by sniper fire in DaNang and 
after removing trucks from explosive materials, receiving a 
Bronze Medal.  The claimant also recalled receiving the 
Distinguished Service Cross for rescuing servicemen from a 
downed chopper.  The claimant also testified later in his 
tour of duty, he threatened his superior officer with an 
automatic handgun and as a result of the foregoing incident, 
he was arrested.  He returned to duty thereafter.  The 
claimant then testified that because of stress and pressure, 
he went AWOL for 36 days.  The claimant added thereafter his 
father, a retired servicemember, presented to him several 
alternatives.  The alternatives were either be court-
martialed or take an immediate dishonorable discharge and 
leave the country.  The claimant stated that he signed the 
DD-Form 214 and was escorted to Canada where he has resided 
ever since.  He also testified that he was not aware of any 
charges for desertion and was never court-martialed for being 
AWOL or any other infraction.  The claimant's spouse provided 
testimony about his symptoms associated with PTSD.

On a May 1996 Request For Information Report, the NPRC noted 
that the Official Military Personnel File (OMPF) failed to 
show receipt of the Purple Heart award for the claimant.  The 
NPRC also furnished copies of the claimant's report of 
assignment sheets, showing that in July 1969 he was "dropped 
from the rolls-desertion;" a DA Form 20, showing although 
the claimant was born in Canada, he had US citizenship; and 
an Insert Sheet to the DA Form 20, Record of Court-Martial 
Conviction, showing that the claimant went AWOL from February 
3, 1969 to April 12, 1969.

In a January 1997 letter, the United States Army & Joint 
Services Environmental Support Group (ESG), now the United 
States Armed Service Center for Research of Unit Records 
(USASCRUR), found that the US Army casualty files did not 
list the claimant and that any information concerning the 
claimant should be contained in his OMPF.  ESG also noted 
that morning reports could verify the claimant's daily 
personnel actions.  ESG then noted that the claimant's DA 
Form 20 did not indicate unit assignment information between 
June 1968 and March 1969 and therefore, two copies of a DD 
Form 149 were enclosed.  The reports could be used to 
initiate actions to correct military records.  The DD Form 
149 reports show that 3rd Brigade, 82nd Airborne Division 
arrived in Vietnam on February 18, 1968 and departed on 
December 11, 1969.  The reports also show the unit was 
located at Hue-Phu Bai until November 1968 and then located 
at Phu-Loi-Saigon after November 1968.  

In a January 1997 Request For Information, NPRC verified that 
no hospital reports associated with the claimant's alleged 
treatment received for gunshot wounds at the 95th Evacuation 
Hospital in DaNang were found.  

After reviewing the pertinent evidence of record presented in 
this case, the Board finds that the claimant's character of 
discharge constitutes a bar to VA benefits.  The service 
administrative records and NPRC reports show that the 
claimant had one continuous period of active service 
extending from September 1966 to April 1976 and that in April 
1976, he was administratively separated from service with an 
other than honorable discharge after being AWOL from February 
3, 1969 to March 5, 1969 and from June 9, 1969 until he was 
dropped from the rolls on July 9, 1969.  In April 1976, the 
claimant was administratively discharged under the authority 
of Section III, Chapter 15, Article 635-200.  In view of the 
foregoing evidence, the Board finds that the claimant's 
character of discharge from service, other than honorable 
conditions, is a bar to the receipt of VA benefits.  The 
claimant received the under other than honorable conditions 
discharge from service by reason of being a deserter and by 
reason of being AWOL for a continuous period of at least 
180 days.  In this case, the record reflects that the service 
department, on more than one occasion, has informed the VA 
and claimant that his discharge from service was under other 
than honorable conditions, and as such, nonqualifying for VA 
benefits.  Accordingly, the Board, unless otherwise provided, 
is bound by that determination.  See Laruan, v. West, 11 Vet. 
App. 80; See generally Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  

The Board recognizes that the bar to eligibility for VA 
benefits is inapplicable if there were compelling 
circumstances to warrant the prolonged unauthorized absence 
or if the former service member was insane at the time he 
began the absence.  38 U.S.C.A. § 5303 (a), (b); 38 C.F.R. § 
3.12(b), (c)(6).  Compelling circumstances include family 
emergencies or obligations, or similar types of obligations 
or duties owed to third parties.  38 C.F.R. § 3.12 
(c)(6)(ii).  In this case, the claimant has not alleged the 
presence of any compelling circumstances.  In fact, the 
claimant testified that he went AWOL in February 1969 to 
obtain relief from pressure and stress and thereafter, he 
left the country based upon his father's suggestions.  The 
Board further acknowledges that even when assuming the 
claimant participated in combat prior to his extended period 
of being AWOL, the February 1969 general court-martial 
sentence and the extended period of being AWOL subsequent to 
1969 still bar entitlement to VA benefits.  It is noted that 
in May 1996, a search of the OMPF failed to show that the 
claimant received the Purple Heart award. 

The statute also authorizes the allowing of benefits where a 
party has received an other than honorable character 
discharge, "if it is established to the satisfaction of the 
Secretary that, at the time of the commission of an offense 
leading to a person's . . . discharge, . . . that person was 
insane.  See 38 U.S.C.A. § 5303(b); Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Cropper v. Brown, 6 Vet. 
App. 450, 453 (1994); 38 C.F.R. § 3.54(a) (1998).  An insane 
person is one who, while not mentally defective or 
constitutionally psychopathic, . . . exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  Struck, 9 Vet. App. at 152.  The insanity 
must only exist at the time of the commission of the offense 
leading to a person's discharge; there need not be a causal 
connection between the insanity and misconduct.  Id.

In this regard, the Board recognizes that VA and non-VA 
medical reports extending from November 1994 to February 1995 
show that the veteran received treatment for PTSD.  The 
record also contains an October 1995 statement, in which 
S.S., M.D., stated he strongly believed that the claimant's 
behavior at that time (upon returning from abroad) was the 
initial manifestation of his PTSD and a December 1995 
statement, in which B.J., MSW stated that people returning 
from combat duty in Vietnam often had difficulty or were 
unable to readjust to life stateside.  Their adjustment 
problems were directly related to the trauma they suffered in 
combat and the claimant's troubles upon returning from 
Vietnam were consistent with this pattern.  It was an early 
sign of PTSD.  Two separate letters received in January 1996 
from the claimant's siblings as well as a September 1995 
letter from the claimant's spouse also attest to the 
claimant's changed behavior.  Nevertheless, in spite of 
evidence of record showing that a diagnosis of PTSD has been 
made and that the claimant currently receives treatment, the 
record fails to show that he was insane at the time of going 
AWOL.  In fact, the available service medical records and the 
administrative records do not show treatment for a mental 
disorder and the post-service evidence of record fails to 
show that the veteran was insane at the time of committing 
his offenses.  Again, at his personal hearing in January 
1996, the claimant testified that he went AWOL to relieve the 
stress and pressure he faced at that time.  Further, he 
testified that when he went AWOL the second time, he left 
because of alternatives presented by his father.  In 
consideration of the foregoing, the Board finds that the 
record does not show that the veteran was insane at the time 
of going AWOL in February 1969 or in June 1969.  The evidence 
of record fails to show that the claimant went AWOL because 
of compelling circumstances and fails to show that he was 
insane at the time of committing the offenses.  As such, the 
claimant's under other than honorable condition character of 
discharge remains a bar to VA benefits.

Based of the foregoing evidence of record, the Board finds 
that the preponderance of the evidence fails to show that the 
claimant is entitled to "status" as a claimant for VA 
benefits.  The record shows that the claimant was released 
from service under other than honorable conditions, and as 
such, his character of discharge prohibits entitlement to VA 
benefits.  It is also noted that to the extent the claimant 
disagrees with actions associated with his character of 
discharge from active service, the disagreement must be 
addressed with the service department.  Sarmiento v. Brown, 7 
Vet. App. 80 (1994).  In this case, the law is dispositive 
and as such, the appeal is denied for lack of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426. 


ORDER

The claimant's character of the discharge from service is a 
bar to VA benefits; his appeal is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

